       Case 1:21-cv-03620-GBD-RWL Document 42 Filed 08/10/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
Chul Kyu Kim, on behalf of himself and others
similarly situated in the proposed FLSA
Collective Action,                                                Case No.: 21-cv-3620

                                             Plaintiff,           DECLARATION OF
                                                                  JOSHUA D. LEVIN-EPSTEIN
                  - against -

Superior Cafe Corp., 1490 Superior Foods Corp.,
Rasam Almontaser, Mustaf “Doe”, Jammut
“Doe”, and Laji “Doe”,

                                              Defendants.
--------------------------------------------------------------X

       JOSHUA LEVIN-EPSTEIN, an attorney duly admitted to practice in the United States

District Court of the Southern District of New York, affirms the following under the penalties of

perjury:

        1.       I am the founder and principal of Levin-Epstein & Associates, P.C., attorneys for

Plaintiff Chul Kyu Kim (“Plaintiff”) in the above-captioned matter. As Plaintiff’s counsel, I am

familiar with the facts and circumstances discussed herein based upon personal knowledge and the

files maintained by this office.

        2.       I make this declaration in support of Plaintiff’s Proposed Findings of Fact and

Conclusions of Law against Defendants Superior Cafe Corp., 1490 Superior Foods Corp. (together

with Superior Cafe Corp., the “Corporate Defendants”) and Rasam Almontaser, (the “Individual

Defendant”, and together with the Corporate Defendants, the “Defendants”), pursuant to the

directives contained in the July 28, 2021 Order [Dckt. No. 37] of the Honorable Magistrate Judge

Robert W. Lehrburger.




                                                          1
       Case 1:21-cv-03620-GBD-RWL Document 42 Filed 08/10/21 Page 2 of 4




         3.       On June 11, 2021, the undersigned law firm contacted Harold H. Weisberg, Esq. –

defendant Superior Cafe Corp.’s former counsel1 – via email and telephone, to advise him of

instant Motion for Default against Defendants. The undersigned law firm sent courtesy emails, and

placed follow-up phone calls, to Mr. Weisberg on June 14, 2021, June 15, 2021, and June 22, 2021.

         4.       An excel spreadsheet prepared by the undersigned law firm, detailing Plaintiff’s

damages computation is annexed hereto as Exhibit “A”.

         5.       A true and correct copy of the undersigned law firm’s contemporaneous billing

records documenting each attorneys’ hourly rate, hours expended, and tasks worked on in the

above-referenced matter, is annexed hereto as Exhibit “B”.

         6.       A brief biography of each attorney who performed billed work in this matter is as

follows:

         7.       I am the founder and managing member of Levin-Epstein & Associates, P.C., and

have been in practice since 2006. My billed hourly rate for this matter is $450 per hour, which is

my standard billing rate for wage-and-hour matters paid on an hourly basis.

         8.       Prior to founding the firm, I was part of the Business Solutions, Governance,

Restructuring & Bankruptcy practices at international and national law firms where I represented

constituents in complex litigation and transactional matters. I also served as Law Clerk to the

Honorable Alan H.W. Shiff in the United States Bankruptcy Court for the District of Connecticut

(Bridgeport Division). I received a B.S. in Foreign Service from the Edmund A. Walsh School of

Foreign Service at Georgetown University. At Georgetown University, I received several merit-

based scholarship awards. I received my J.D. from The University of Michigan Law School.



1
 Mr. Weisberg represented defendant Superior Cafe Corp. in connection with two (2) previous wage-and-hour
actions in this District: to wit: (i) Lucero Cruz v. Superior Cafe Corp., Case No.: 1:18-cv-00457-ALC; and (ii)
Villanueva v. Superior Cafe Corp., Case No.: 1:17-cv-05039-RWL.

                                                         2
      Case 1:21-cv-03620-GBD-RWL Document 42 Filed 08/10/21 Page 3 of 4




          9.    I previously chaired the Labor and Employment Subcommittee for the New York

City Bar Association’s Hospitality Law Committee. I authored a White Paper on the history of

the development of local Community Boards in New York City.

          10.   Eunon Jason Mizrahi, Esq. (“Mr. Mizrahi”) is an associate at Levin-Epstein &

Associates, P.C., and has been in practice since 2017. Mr. Mizrahi is billed at the rate of $325 per

hour. At the time Plaintiff’s engagement agreement was signed, this was Mr. Mizrahi’s standard

rate for wage and hour matters on which he is paid at an hourly rate. Mr. Mizrahi earned his B.A.

from the University of Maryland, and his J.D. from Brooklyn Law School in 2016. Following law

school, he practiced as an associate at a boutique law firm concentrating in labor and employment

law. He was previously In-House Counsel and Human Resources Manager for a wholesale baking

company headquartered in the Bronx, with global operations in China, South Korea and the United

States.

          11.   Levin-Epstein & Associates, P.C. has obtained favorable decisions in wage-and-

hour cases that have set precedent in this area of law. See Singh v. Lintech Elec., Inc., 2021 WL

1062533, at *3 (E.D.N.Y. 2021) (securing dismissal of fraudulent conveyance actions, and

cancellation of lis pendens, filed in FLSA action); Suarez et al v. Brasserie Felix, Inc. et al, Case

No. 19-cv-07210, Dckt. No. 59 (securing $800,000 settlement on behalf of twelve (12) FLSA

plaintiffs); El Aalaoui v. Lucky Star Gourmet Deli Inc., 2021 WL 22787, at *1 (S.D.N.Y. 2021)

(successfully vacating default judgment entered against FLSA defendants in the amount of

$231,660); Rivera v. Crabby Shack, LLC, 2019 WL 8631861, at *5 (E.D.N.Y. 2019) (successfully

arguing motion to enforce and approve settlement agreement on behalf of defendants); Reyes v.

The Picnic Basket, Inc., Case No. 18-cv-140, Dckt. No. 39, at *3-4 (S.D.N.Y. 2018) (successfully

opposing Plaintiff’s motion for conditional certification); Pugh v. Meric, 2019 WL 2568581, at *2



                                                 3
      Case 1:21-cv-03620-GBD-RWL Document 42 Filed 08/10/21 Page 4 of 4




(S.D.N.Y. 2019) (post-bench trial order issued by the Hon. Judge Denise Cote, holding that the

“wage notice penalty” in NYLL § 198(1)(1-b), by its very terms, does not mandate the imposition

of damages); Pugh v. Meric, 2019 WL 3936748, at *5 (S.D.N.Y. 2019) (post-bench trial order

reducing plaintiff’s attorneys’ fees award of $8,000 to $800).

       12.     A true and correct copy of the undersigned law firm’s retainer agreement with

Plaintiff, memorializing a 1/3 contingency fee, , is annexed hereto as Exhibit “C”.

       13.     A true and correct copy of the proof of disbursements, substantiating the

undersigned law firm’s costs incurred in connection with the above-referenced matter, is annexed

hereto as Exhibit “D”.


Dated: New York, New York
       August 10, 2021                          Respectfully submitted,

                                                By: /s/ Joshua D. Levin-Epstein
                                                    Joshua D. Levin-Epstein, Esq.
                                                    Levin-Epstein & Associates, P.C.
                                                    60 East 42nd Street, Suite 4700
                                                    New York, New York 10165
                                                    Tel: (212) 792-0048
                                                    Email: Joshua@levinepstein.com
                                                    Attorneys for Plaintiff




                                                4
